DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0126347) in view of Hu (6,644,148) and Lee (6,513,409).

    PNG
    media_image1.png
    463
    363
    media_image1.png
    Greyscale
Chen meets all of the limitations of claim 1, i.e., a two-way ratchet selective one-way, driving/ratcheting in CW and CCW directions wrench, comprising a wrench body 10, 11 comprising a head 11 at one end thereof, said head comprising a ratchet groove 12, an accommodation chamber 13 being radially disposed in communication with said ratchet groove Fig. 2 and an accommodation hole 15 being adjacent to said ratchet groove and Fig. 2; a ratchet wheel 40 rotatably mounted in said ratchet groove of said wrench body Fig. 1, said ratchet wheel comprising a toothed portion 41 around a periphery of said ratchet wheel; a check device 20, 30 set comprising a ratchet block 20 and a dial block 30, said ratchet block being mounted in said accommodation chamber of said wrench body Fig. 3 and comprising a ratchet portion 21 facing toward said ratchet wheel Fig. 4, and a first recess 24 located on one side thereof opposite to said ratchet wheel Fig. 2, said ratchet portion of said ratchet block being meshed with said toothed portion of said ratchet wheel Fig. 4, said dial block 30 being rotatably mounted in said accommodation hole of said wrench body and connected with said ratchet block Fig. 3, said dial block being operable to move said ratchet block between a first position Fig. 5 and a second position not shown opposite to Fig. 5; and a positioning device 23 being mounted in said accommodation chamber of said wrench body Fig. 4, except for an open end portion at an opposite end of the wrench body; a second recess on the side of the ratchet portion opposite to said ratchet wheel, and for said positioning device being abutted against said first recess of said ratchet block when said ratchet block is disposed in said first position, said positioning device being abutted against said second 
    PNG
    media_image2.png
    307
    279
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    334
    291
    media_image3.png
    Greyscale
recess of said ratchet block when said ratchet block is disposed in said second position.
Hu teaches ratcheting heads for a ratchet wrench disclosing an embodiment wherein the dial block switch 50 engages a first recess D1, Fig. 9  similar to instant application and further discloses another embodiment Fig. 14 wherein the dial block engages a first recess of two recesses 421’ such that it’s positioning device 50 is abutted against the first recess 421’ of said ratchet block when said ratchet block is disposed in a first position Fig. 15, and the positioning device is abutted against the second recess of said ratchet block Fig. 16 when said ratchet block is disposed in said second position. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Chen with the recesses and check block as taught by Hu for an 
    PNG
    media_image6.png
    234
    337
    media_image6.png
    Greyscale
alternative means of switching torqueing/ratcheting directions.
 Lee teaches a ratchet wrench structure having a ratchet head 12 at one end of the handle 10 and an open end portion not numbered at the opposite end Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Chen and Hu with the open end as taught by Lee in diversifying the tool, e.g., to engage a workpiece radially.
Regarding claim 2, PA (prior art, Chen modified by Hu and Lee) meets the limitations, including said dial block comprising a dial block body 32, Chen and a tab 31 connected with said dial block Fig. 2, Chen, except for said dial block body to comprise a bottom groove located in a bottom wall thereof and for said check device set to further comprise an elastic member mounted in said bottom groove and abutted between said dial block body of said dial block and said head of said wrench body.

    PNG
    media_image7.png
    381
    364
    media_image7.png
    Greyscale
Lee further teaches a dial block having a body 40 and a tab 41, further having a bottom groove 44 that receives an elastic member Fig. 3 mounted therein and abutted between the dial block and the head of the body engaging positioning holes 128, Fig. 2 partially shown here.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with bottom groove, the elastic member and positioning holes as taught by Lee to provide a positioning means that retains the dial block in the selected position.
Regarding claim 3, PA (prior art, Chen modified by Hu and Lee) as applied to claim 2, meets the limitations, i.e., the two-way ratchet wrench as claimed in claim 2, wherein said wrench body further comprises a second internal annular indentation 16, Chen located in a hole wall ofNew U.S. Patent ApplicationAttorney Docket No. 4299/1730PUS 1Preliminary Amendment Page 3 of 4said accommodation hole Fig. 2; said dial block further comprises a second external annular indentation 34 located on an outer perimeter of said dial block body Fig. 2; said check device set further comprises a second C-shaped retainer 35 mounted between said second internal annular indentation 16 and said second external annular indentation 34 to secure said dial block to said accommodation hole Fig. 3, Chen.
88, Chen, Fig. 2; said dial block further comprises a transmission rod 33 extended from said dial block body Fig. 2 and plugged into said transmission hole of said ratchet block Fig. 3; the outer diameter of said transmission rod of said dial block is smaller than said transmission hole of said ratchet block Fig. 3.
Regarding claim 7, PA (prior art, Chen modified by Hu and Lee), as applied to claim 1 meets the limitations, i.e., the two-way ratchet wrench as claimed in claim 1, wherein said positioning device comprises a positioning ball 52’ and an elastic member 51’ abutted against said positioning ball Fig. 14 Hu; said positioning ball is abutted against said first recess of said ratchet block when said ratchet block is in said first position Fig. 15 Hu; said positioning ball is abutted against said second recess of said ratchet block when said ratchet block is in said second position Fig. 16 Hu.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 3 above, and further in view of Shen (7,121,170).
PA (prior art, Chen modified by Hu and Lee as applied to claim 3 above, meets all of the limitations of 4, except for the dial block to further comprise a plug hole located in a wall of said second external annular indentation; said second C-shaped retainer comprises a protruding portion protruded from an inner perimeter thereof and plugged into said plug hole.

    PNG
    media_image8.png
    266
    567
    media_image8.png
    Greyscale
Shen teaches a ratchet wrench comprising a check block 65, 70, Fig. 7 partially shown here with a dial block 70 having a plug passage 71 for a protrusion 730 of a C-shaped retainer 73, 03:29-31. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the plug and protrusion as taught by Shen to position the control knob on the drive head rigidly and stably.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 3 above, and further in view of Huang (7,444,904).

    PNG
    media_image9.png
    221
    171
    media_image9.png
    Greyscale
PA (prior art, Chen modified by Hu and Lee as applied to claims 2 and 5 above, meets all of the limitations of 6, wherein said transmission rod 33 has a quadrilateral cross section Fig. 1, Chen, except for the transmission hole 88 to have a triangular cross section. Disclosure does not provide any criticality to these shapes, and drawings, e.g., Fig. 2 instant application partially shown here of the instant application disclose a triangular with curved corners more defined at the apex. 

    PNG
    media_image10.png
    358
    208
    media_image10.png
    Greyscale
Huang teaches a ratchet wrench wherein the control block couples to the ratchet block by a rod 61, 63 engaging a triangular hole 53. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention of PA by providing the quadrilateral transmission rod 33 of Chen with the stop 63 for engaging the triangular receiving hole 53 as taught by Huang to enhance the operation for ease of assembly and to prevent deformation and application of severe stress on the parts 03:16-18 Haung. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen and Hu are cited to show related inventions C-shaped retainers with a protrusion to engage a plug.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
August 12, 2021						Primary Examiner, Art Unit 3723